FILED
                            NOT FOR PUBLICATION                             MAR 23 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ENCARNACION AGUILAR,                             No. 09-17347

              Petitioner - Appellant,            D.C. No. 2:06-cv-00385-RCJ-LRL

  v.
                                                 MEMORANDUM *
DWIGHT NEVEN and ATTORNEY
GENERAL OF THE STATE OF
NEVADA,

              Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                       Argued and Submitted March 14, 2011
                             San Francisco, California

Before: WALLACE, NOONAN, and CLIFTON, Circuit Judges.

       Encarnacion Aguilar (“Aguilar”) appeals the district court’s denial of his 28

U.S.C. § 2254 habeas corpus petition. He argues that, in violation of the Sixth




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Amendment, he was denied a speedy trial. We affirm, for the reasons stated by

the district court.

       Aguilar also seeks a certificate of appealibality (“COA”) regarding whether

his appellate counsel was ineffective in failing to argue the indictment was

untimely. We deny the COA, for the reasons stated by the district court.

       AFFIRMED and DENIED.